ARMED SERVICES BOARD OF CONTRACT APPEALS

Appeals of -                                   )
                                               )
Homeland Security Construction                 ) ASBCA Nos. 61486, 62577, 62578
 Corporation                                   )
                                               )
Under Contract No. W912KC-10-D-0014            )

APPEARANCES FOR THE APPELLANT:                    Victor G. Klingelhofer, Esq.
                                                  Joshua D. Schnell, Esq.
                                                  Leonard A. Sacks, Esq.
                                                   Cordatis LLP
                                                   Arlington. VA

APPEARANCES FOR THE GOVERNMENT:                   Scott N. Flesch, Esq.
                                                   Army Chief Trial Attorney
                                                  MAJ Seth Ritzman, JA
                                                   Trial Attorney

                               ORDER OF DISMISSAL

      The dispute has been settled. The appeals are dismissed with prejudice.

      Dated: October 20, 2021



                                               LIS B. YOUNG
                                               Administrative Judge
                                               Armed Services Board
                                               of Contract Appeals

       I certify that the foregoing is a true copy of the Order of Dismissal of the Armed
Services Board of Contract Appeals in ASBCA Nos. 61486, 62577, 62578, Appeals of
Homeland Security Construction Corporation, rendered in conformance with the Board’s
Charter.

      Dated: October 21, 2021


                                               PAULLA K. GATES-LEWIS
                                               Recorder, Armed Services
                                               Board of Contract Appeals